UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission file number:333-72163 DUTCH GOLD RESOURCES, INC. Nevada 58-2550089 (State of Incorporation) (I.R.S. Employer Identification No.) 3500 Lenox Road, NE Suite 1500 Atlanta, Georgia30326 (Address of principal executive offices) (404) 419-2440 (Issuer’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes oNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No Indicate by check mark whether the registrant is a larger accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "large accelerated filer, accelerated filer and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filero Accelerated filer o Non-accelerated filero Smaller reporting company x Transitional Small Business Disclosure Format: Yes o No x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: Class Outstanding at September 30, 2010 Common Stock, par value $0.001 per share Explanatory Note: This 10-Q/A amends our Quarterly Report on Form 10-Q for the period ending September 30, 2010, which was originally filed with the SEC on November 12, 2010. DUTCH GOLD RESOURCES, INC. FOR THE QUARTER ENDED SEPTEMBER 30, 2010 TABLE OF CONTENTS INDEX Page PART I - FINANCIAL INFORMATION ITEM 1 – Financial Statements – Unaudited 3 Consolidated Balance Sheets at September 30, 2010 (unaudited) and December 31, 2009 3 Consolidated Statements of Operations for the three and nine months ended September 30, 2010 and 2009 (unaudited) 4 Consolidated Statements of Cash Flows for the nine months ended September 30, 2010 and 2009 (unaudited) 5 Notes to Consolidated Financial Statements (unaudited) 6 ITEM 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 ITEM 3 - Quantitative and Qualitative Disclosures About Market Risk 24 ITEM 4 - Controls and Procedures 24 PART II- OTHER INFORMATION ITEM 1 – Legal Proceedings 26 ITEM 2 – Unregistered Sales of Equity Securities and Use of Proceeds 26 ITEM 3 – Defaults Upon Senior Securities 26 ITEM 4 – Removed and Reserved 26 ITEM 5 – Other information 26 ITEM 6 – Exhibits 26 EXHIBITS 27 SIGNATURES 27 Table of Contents PART 1 – FINANCIAL INFORMATION ITEM 1.Financial Statements DUTCH GOLD RESOURCES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS September30, December31, (unaudited restated) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Investments available for sale at fair value - Other current assets Total current assets LONG-TERM ASSETS: Mineral properties - Property, plant and equipment at cost Less accumulated depreciation ) ) Net mineral properties and property, plant and equipment Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable $ $ Accounts payable-related parties Notes payable-related parties - Loans from shareholders Convertible notes payable - Payroll liabilities Accrued liabilities Total current liabilities LONG-TERM LIABILITIES: Long-term notes payable-related parties - Warrant liability Total long-term liabilities TOTAL LIABILITIES Commitments and contingencies STOCKHOLDERS' DEFICIT Common stock, $.001 par value 500,000,000 shares authorized, 235,981,334 and 115,717,375 issued and outstanding at September 30, 2010 and December 31, 2009 Additional paid-in-capital Stock subscriptions Accumulated deficit ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ See accompanying Notes to Condensed Consolidated Financial Statements 3 Table of Contents DUTCH GOLD RESOURCES, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three months ended September 30, Nine months ended September 30, (unaudited restated) (unaudited) (unaudited restated) (unaudited) Revenue Sales $
